Title: To James Madison from William E. Hũlings, 26 September 1803 (Abstract)
From: Hũlings, William E.
To: Madison, James


26 September 1803, New Orleans. Offers his services as naval officer at New Orleans. “I hope that five years of faithful attention to the duties of the Office I now hold, and a knowledge of the French, and Spanish Language, and of this Country; will justify my application.” Sent the original of this letter to the secretary of the treasury; solicits JM’s “good Offices with the President in this business.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Hũlings”). 2 pp.; marked duplicate.


